Appeal by the defendant from two amended judgments of the Supreme Court, Westchester County (Colabella, J.), both rendered March 22, 1988, revoking two sentences of probation previously imposed by the same court upon findings that he had violated conditions thereof, and imposing sentences of imprisonment, upon his previous convictions of rape in the first degree under indictment No. 85-00115 and burglary in the third degree under indictment No. 85-00857.
Ordered that the amended judgments are affirmed.
The court properly revoked both sentences of probation based on the defendant’s pleas of guilty to violating the provisions thereof and on his convictions for disorderly conduct and resisting arrest (see, People v Hicks, 138 Misc 2d 608). In any event, the court properly found by a preponderance of the evidence that the defendant had failed to follow the directives of his probation officer (see, People v Gardner, 116 AD2d 735).
Considering the nature of the underlying crimes of rape in the first degree and burglary in the third degree, the defendant’s criminal history, his convictions while on probation, and his failure to adapt to the rules of an orderly society, we see no reason to disturb the sentences imposed. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.